DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 21-40 are currently pending and under exam herein.
	Claims 1-20 have been cancelled.
	Claims 21-40 are rejected.

Priority
	The instant application is a Continuation of US Application 15/298,964, filed 20 October 2016, now US Patent 10,522,254, which is a Continuation of US Application 14/596,622, filed 14 January 2015, now US Patent 9,501,622 and claiming the benefit of priority to US Provisional application 61/948,325, filed 5 March 2014.  Priority is granted to the Provisional application for each of claims 21-40.

Information Disclosure Statement
	The Information Disclosure Statement filed 26 November 2019 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Drawings
	The Drawings submitted 26 November 2019 are accepted.

Specification
The abstract of the disclosure is objected to because at line 1, the abstract recites, “Embodiments include methods and systems and for determining a sensitivity of a patient’s blood flow characteristic to anatomical or geometrical uncertainty”.  Said recitation is grammatically incorrect and should be amended to recite, for example, “Embodiments include methods and systems  for determining a sensitivity of a patient’s blood flow characteristic to anatomical or geometrical uncertainty”, so as to provide a complete sentence structure.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (the instant claim include a computer…for (claims 21-27); processor…for(claims 28-35);instructions for (claims 36-40)) 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” (see above); and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (computer; processor;  instructions for…obtaining…a geometric model…mapping…a plurality of features…obtaining a geometric model…determining…at least tone value…determining a sensitivity…). 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	It is noted that each of the above limitations indicated in italics as invoking 112(f) are sufficiently described in the instant Specification such that the claims herein are limited to the embodied structures and functions as described therein.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to instant claims 21, 28, and 35, the claims have been assigned lettering 
(a)-(e) for purposes of facilitating discussion herein.  It is acknowledged that such 	designations do not appear in the claims as filed.  
	Claim 21 recites, “(e) determining a sensitivity of a blood flow characteristic of the patient to at lest one value of uncertainty in geometry in the geometric model of at least part of the patient’s vascular system, using the machine learning database” (Machine learning is hereinafter abbreviated as “ML”).  The claim is unclear with respect to the step of “using the ML database” for the process of determining a sensitivity.  In step (b) of the claim, a mapping step occurs so as to map in a ML database, features to obtained sensitivities.  However, step (e) does not delineate what portions of a ML database are used for any determination.  One interpretation is that the same ML database that appears in claim step (b) is “used” for the determining step of (e).  Another is that somehow the mapped features are used to make said determination.  Without clarity of the language and steps for “using” the claims are indefinite.  For examination purposes, the claim is interpreted as only the ML database as in step (b) is used for said determination.  Further with respect to “use”, there are no specifics on parameters for “use” and as such the claim is limited only to a step of making a determination.
	Claim 25 recites, “further comprising creating a decision tree using the mapped identified features and the calculated sensitivities in the ML database”.  First, there is insufficient antecedent basis in the claim for “the mapped identified features” as no “mapped identified features” are claimed in previous claim steps. Rather, claim 21 recites, “”mapping…a plurality of features”.  No “identification” takes place.  Second, there is insufficient antecedent basis in the claim for “the calculated sensitivities in the ML database” as no “calculated” sensitivities in a machine learning database are claimed previously.  Clarification through clearer claim language is requested.
	Claims 26, 33, and 40 recite, “determining the sensitivity of the blood flow characteristic of the patient comprises identifying a mapped identified feature among the identified features in the ML database”.  There is insufficient antecedent basis in the claim for “the identified features in the ML database” as no such identified features are previously claimed.  Clarification through clearer claim language is requested.
	Claims 27 and 34 recite, “splitting the mapped identified features and the calculated sensitivities in the ML database”.  There is insufficient antecedent basis in the claim for “the mapped identified features or calculated sensitivities in a ML database”, as no such mapped identified features or calculated sensitivities in an ML database” are previously claimed.  Clarification through clearer claim language is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http ://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.j sp.
1.  Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,501,622.  The instant claims are directed to determining a sensitivity of a patient’s blood flow characteristic to uncertainty in a geometric model of a patient’s vascular system.  The claims of the ‘622 patent are directed to determining a sensitivity of a patient’s blood flow characteristic to uncertainty in anatomical or geometrical features.  The claims of ‘622 patent further include associating vessel regions with a determined sensitivity and identifying vessel regions of interest using am machine learning predictor.   
The species “vessel regions” claimed in the conflicting patent or application anticipates the claimed genus (“vascular system”) in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  The instant Specification includes that “regions of interest” can be utilized and that said region encompass vessels of interest [0047] and as such, the instant claims pertain to the genus of “vascular region”.  
2.   Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,522,254.  The instant claims are directed to determining a sensitivity of a patient’s blood flow characteristic to uncertainty in a geometric model of a patient’s vascular system.  The claims of the ‘254 patent are also directed to determining a sensitivity of a patient’s blood flow characteristic to uncertainty in a geometric model of a patient’s vascular system.  The ‘254 patent includes calculation of the sensitivity, wherein the instant application :obtains said sensitivity of a blood flow characteristic”.  
It would have been prima facie obvious to one of skill in the art to have calculated said sensitivity for the geometric model as a method of “obtaining” as an obvious variant of the method.  The prior art to, for example, Sankaran et al. (Journal of Biomechanical Engineering (2011) Vol. 133:12 pages; IDS reference) makes obvious the step of calculating sensitivities (see abstract and entire disclosure, for example calculating sensitivities pertaining to uncertainties).
Conclusion 
	No claims are allowed.
	The instant claims meet the statutory subject matter requirement and are eligible under 35 USC 101 because said claims are not directed to judicially recognized exceptions.  The instant claims include steps whereby geometric models are obtained and features are mapped to obtained sensitivities and further whereby patient-specific parameters of uncertainty and blood flow are then determined are performed.  Said steps are not operations that may be performed in the mind nor are they drawn to mathematical concepts, per se.  
	The instant claims appear to be free from the prior art as the closest prior art to Sankaran et al. (Journal of Biomechanical Engineering (2011) Vol. 133:12 pages; IDS reference) fail to teach or fairly suggest steps whereby mapping in a machine learning database for the plurality of features is performed or using said database to determine sensitivity of a blood flow characteristic.  
	It is noted that art of record in the parent applications pertains to applicant’s own work and/or is commonly owned.  

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Friday from 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marjorie Moran can be reached on (571) 272-0720.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

/Lori A. Clow/            Primary Examiner, Art Unit 1631